Citation Nr: 0113390	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-18 208A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1944 to 
June 1946.  

This appeal arises from a February 1996 rating action of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a member of the Board at a hearing 
at the RO in May 2000.  In an April 2000 statement, the 
veteran canceled the hearing and withdrew his request for a 
hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In the present case, the Board 
notes that the veteran underwent his most recent VA PTSD 
examination in September 1998, more than 2 years ago.  
According to the report of this evaluation, the provisional 
diagnostic impressions included a major depressive disorder 
by previous diagnosis, dysthymic disorder by previous 
diagnosis, PTSD by previous diagnosis, an anxiety disorder 
not otherwise specified, and possible adverse effects of 
medication not otherwise specified.  The examiner noted that 
mild central nervous system (CNS) dysfunction was shown on 
the mental status evaluation and recommended that the 
veteran's medications be thoroughly reviewed for mediating 
CNS side-effects that may explain, or exacerbate, his 
psychiatric complaints, especially those associated with 
autonomic arousal.  

Furthermore, at a September 1999 VA individual psychology 
session, the veteran reported receiving treatment from a 
physician at the "Lafayette CMHC."  Subsequently, at an 
April 2000 VA individual psychology session, the veteran 
stated that he was unhappy with the medication that had been 
prescribed to him by a private physician.  However, the most 
recent private psychiatric records of record are dated in 
August 1998.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the veteran 
report any treatment received from either 
VA or non-VA providers for his PTSD since 
1998, including recent PTSD treatment that 
the veteran has received from a private 
physician at the Lafayette CMHC.  After 
obtaining the appropriate authorizations, 
the RO should obtain copies of all such 
available records and such records should 
be associated with the veteran's claims 
folder.  

2.  The RO should request the Mental 
Health Clinic at the VAMC in Alexandria, 
Louisiana as well as the Psychology Clinic 
at the Alexandria VAMC to furnish copies 
of records of treatment that the veteran 
has received at those facilities since 
June 2000.  Copies of all such available 
records should be associated with the 
veteran's claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the veteran his detailed 
occupational history and to identify the 
severity of the veteran's 
service-connected PTSD by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on his social and 
occupational adaptability.  The examiner 
should provide a GAF score along with an 
explanation of the score's meaning in the 
context of applicable rating criteria and 
should express an opinion on the extent to 
which PTSD affects the veteran's 
occupational and social functioning.  
Findings necessary to apply both the old 
as well as the revised psychiatric rating 
criteria should be made.  See, 38 C.F.R. 
§ 4.132 (1996) and 38 C.F.R. § 4.130 
(2000).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should then readjudicate the 
issue of entitlement to a disability 
evaluation greater than 30 percent for the 
service-connected PTSD.  In so doing, the 
RO should consider the old and revised 
psychiatric disability rating criteria.  
See 38 C.F.R. § 4.132 (1996) and 38 C.F.R. 
§ 4.130 (2000).  See also, Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
(e.g., the old and revised psychiatric 
disability rating criteria) as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



